Citation Nr: 1701123	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  14-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for residuals of lumbar spine injury.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1990, from September 1990 to June 1991, and from June 2005 to August 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.

The case was remanded by Board decision in May 2016 to schedule the Veteran for a hearing.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that pursuant to the Board's May 2016 remand, the Veteran was rescheduled for a personal hearing on August 9, 2016 at the Phoenix, Arizona RO.  The record reflects that a change of address form was received from him on July 21, 2016 indicating that he had relocated to El Paso, Texas.  In an attendant Statement in Support of Claim received on that same date, he indicated that he was not able to attend the videoconference hearing in Phoenix because he had recently moved to El Paso and that a return to the prior hearing venue would pose a financial hardship.  The appellant requested that the videoconference hearing be rescheduled to El Paso.  It does not appear, however, that the Veteran's new address was changed in the VA system as he was sent a letter to his old address on July 22, 2016 reminding him of the August 2016 hearing in Phoenix.  The RO subsequently sent him a letter on August 10 2016 to the old address advising him that his case was being returned to the Board for disposition.

Therefore, in view of the above, the case must be remanded once again to the RO to schedule the Veteran for a videoconference hearing at El Paso as requested, and informing him of such at new address that is of record. 

Accordingly, the case is remanded for the following action:

Schedule the Veteran for videoconference at the El Paso, Texas VA facility in accordance with applicable procedures.  If the Veteran subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


